GARRARD, Judge,
concurring.
1 concur with the majority view that where the trial court elects to grant a new trial, its decision is reviewable for an abuse of discretion.
The fact that plaintiff did not object to Instruction No. 3 does not preclude the trial court per se from granting relief.
I also agree with the majority statement that the instruction is in fact not an incorrect statement of the law. It was, however, capable of being confusing and misleading to the jury in view of the undisputed evidence that Cross was attempting to flee at the point in time when he was shot. Regretfully the trial judge did not specify his reason with precision, but I believe that was the fair intendment of his statement that the instruction was not a correct statement of the law.
I therefore concur.